Citation Nr: 0910156	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-31 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine, claimed as secondary to service-connected right 
knee disorder.

2.  Entitlement to service connection for arthritis of the 
cervical spine, claimed as secondary to service-connected 
right knee disorder. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to February 
1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the case in May 2008 for additional 
development, and it now returns for further review.  


FINDINGS OF FACT

1.  Arthritis of the lumbar spine is not shown to be due to 
or the result of the Veteran's service-connected Osgood 
Schlatter's disease of the right knee, status post 
arthropathy, chondromalacia of the left knee with 
degenerative joint disease, or right hip arthralgia, on 
either a causation or aggravation basis.

2.  Arthritis of the cervical spine is not shown to be due to 
or the result of the Veteran's service-connected Osgood 
Schlatter's disease of the right knee, status post 
arthropathy, chondromalacia of the left knee with 
degenerative joint disease, or right hip arthralgia, on 
either a causation or aggravation basis.

3.  For the entire rating period beginning with the Veteran's 
March 25, 2003, claim, the Veteran's service-connected 
disabilities, consisting of Osgood Schlatter's disease of the 
right knee, status post arthropathy, rated as 20 percent 
disabling; chondromalacia of the left knee with degenerative 
joint disease, rated at 0 percent; and right hip arthralgia, 
associated with right knee Osgood Schlatter's disease of the 
right knee, rated at 10 percent, have not precluded the 
Veteran from being substantially gainfully employed.

4.  For the entire rating period beginning with the Veteran's 
March 25, 2003, claim, the evidentiary record has not 
presented such an exceptional or unusual disability picture 
with regard to his service-connected disabilities as to 
result in conditions such as marked interference with 
employment or prolonged periods of hospitalization, so as to 
preclude his obtaining or maintaining substantially gainful 
employment and to render inapplicable regular schedular 
standards, as to warrant referral of the case to the 
Director, Compensation and Pension Service, for consideration 
of a rating outside the Schedule for Rating Disabilities.  


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine is not due to, the result 
of, or aggravated by service-connected Osgood Schlatter's 
disease of the right knee, status post arthropathy, 
chondromalacia of the left knee with degenerative joint 
disease, or right hip arthralgia.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 
(2008). 

2.  Arthritis of the cervical spine is not due to, the result 
of, or aggravated by service-connected Osgood Schlatter's 
disease of the right knee, status post arthropathy, 
chondromalacia of the left knee with degenerative joint 
disease, or right hip arthralgia.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 
(2008). 

3.  For the entire rating period beginning with the Veteran's 
March 25, 2003, claim, entitlement to TDIU has not been 
warranted, and therefore referral of the claim for TDIU on an 
extraschedular basis is not warranted.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The RO issued VCAA notice in April 2003 and June 2003 
letters, prior to the RO's initial adjudication January 2004 
of the claims for secondary service connection for arthritis 
of the lumbar spine and arthritis of the cervical spine, and 
for TDIU.  These letters effectively satisfied all notice 
requirements of the VCAA.  The letters informed of the 
evidence required to substantiate these claims for secondary 
service connection and for TDIU.  They also informed what 
evidence VA would seek to provide and what evidence the 
Veteran was expected to provide.  Also by these letters, the 
Veteran was requested to inform of any additional evidence 
pertinent to his claim.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran, and SSOCs were thereafter issued in July 
2007 and October 2008.

In general, for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires that the Secretary notify the claimant as 
to the types of evidence which could demonstrate a worsening 
or increase in severity of the disability and the effect such 
worsening has on the claimant's employment and daily life, 
under the applicable diagnostic codes in the Rating Schedule.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, in this case the only rating issue is the Veteran's 
TDIU claim on an extraschedular basis, because his combined 
disability rating for service-connected disabilities is 30 
percent.  See 38 C.F.R. § 4.16(a).  The Board finds that the 
Veteran was appropriately afforded notice of the criteria for 
eligibility for TDIU on that basis, in the June 2003 VCAA 
letter.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
April and June of 2003 VCAA letters requested that he advise 
of any VA and/or private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.  He replied in July 2003 informing of 
private treatment sources and providing authorizations to 
obtain records.  The RO then duly requested evidence from 
these sources, and informed the Veteran of these efforts by 
an August 2003 letter, then also informing him of his 
ultimate responsibility to see that pertinent records not in 
federal possession are obtained.  In an August 2003 
submission, the Veteran informed that he was waiting for 
information from multiple private treatment sources.  Some 
private treatment records were obtained, particularly those 
submitted by the Veteran.  He was duly informed, by the 
January 2004 rating action as well as by the subsequent SOC 
and SSOCs, of the evidence obtained in support of his claims, 
and thus by implication of evidence not obtained.  

VA examination records and STRs have been obtained and 
associated with the claims folder.  There is no indication 
that pertinent VA records have not been obtained.  All 
records received were associated with the claims folder, and 
again, the Veteran was duly informed of records obtained in 
furtherance of his claims, and thus by implication of records 
not obtained.  He was adequately informed of the importance 
of obtaining all relevant records.  Hence, no further notice 
or assistance to him is required to fulfill VA's duty to 
assist the appellant in the development of his claims for 
secondary service connection for arthritis of the lumbar 
spine and arthritis of the lumbar spine, and for TDIU.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   A VA examination may be so required based 
on a claim for secondary service connection.  

The Veteran was afforded VA examinations in June 2004, August 
2005, and May 2008 pertinent to his claims for secondary 
service connection and TDIU, with review of the claims 
folder.  The Board finds that the objective clinical findings 
are supportive of the reported clinical findings upon these 
examinations.  The Board finds the VA examinations to be 
adequate for the Board's decisions herein addressing the 
claims for secondary service connection, and for the claim 
for TDIU. 

The Appeals Management Center (AMC) satisfactorily completed 
development requested by the Board in its May 2008 remand, by 
affording the Veteran the May 2008 VA examination and by 
thereafter readjudicating the appealed claims.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).  Here, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

Thus, the Board concludes that all required notice has been 
given to the appellant.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

II.  Claims for Secondary Service Connection for Arthritis of 
the 
Lumbar Spine and Arthritis of the Cervical Spine 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008) ; 38 C.F.R. § 3.303(a) (2008).

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be established for separate 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An 
increase in severity of a non-service-connected condition 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected, on a secondary basis.  However, VA will not 
concede that a non- service-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 
3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2008)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").

As an initial matter in his case, the Board considers the 
Veteran's claim of entitlement to service connection for 
arthritis of the lumbar spine as secondary to his service-
connected right knee disorder, right hip disorder, or left 
knee disorder; and considers his claim of entitlement to 
service connection for a cervical spine disorder also on a 
secondary basis, either as due to those disorders, or as due 
to a low back disorder (assuming that the low back disorder 
is service connected, whereas the claim for service 
connection for arthritis of the lumbar spine is herein 
denied).  The Veteran has not claimed service connection for 
either arthritis of the lumbar spine or arthritis of the 
cervical spine on a direct basis or on a first-year-post-
service presumptive basis, and the evidentiary record does 
not otherwise support service connection on a direct basis or 
on a first-year-post-service presumptive basis.  Accordingly, 
the Board does not herein address these claims on any basis 
other than secondary service connection.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.  

The Veteran was afforded a VA examination of his joints in 
March 1993 for compensation purposes, to address his 
disabilities of the knees.  The examiner diagnosed Osgood 
Schlatter's disease of the right knee and chondromalacia 
patellae of the left knee, and noted the Veteran's 
difficulties associated with the knees with bending, 
stooping, and squatting.  

The Veteran underwent private corrective arthroscopic 
surgery, including to correct meniscal tears of the left and 
right knees, in March 1994.  

The Veteran was initially service-connected for Osgood 
Schlatter's disease of the right knee by a September 1978 
rating action.  By a July 2004 rating decision, the RO 
granted service connection for left knee degenerative joint 
disease and right hip arthralgia.

By a June 2004 VA examination of the Veteran's spine for 
compensation purposes, the examiner noted his report of neck 
and back injuries at work in 1996, with localized pain 
affecting those parts and associated weakness, stiffness, 
fatigability, and lack of endurance.  No postural 
abnormalities were found upon physical examination.  The 
examiner noted lumbar spine X-rays in January 2002 showing 
minimal degenerative changes, and an MRI of the cervical and 
thoracic spine in April 2002 showing a normal thoracic spine, 
and mild osteopenia of the cervical spine.  The examiner 
assessed "[c]hronic low back pain and chronic neck pain with 
injury and residual with degenerative joint disease of the 
lumbar spine."  The examiner then opined that it is not at 
least as likely as not that the Veteran's right knee disorder 
caused his neck and back conditions.  

The June 2004 VA examiner also examined the hips and knees, 
finding some pain in parts of the ranges of motion of the 
knees and hips.  The examiner assessed mild degenerative 
changes of both knees, and bilateral hip arthralgia.  The 
examiner reiterated his opinion that the Veteran's neck and 
back conditions were not due to his right knee disorder.  

The Veteran was afforded another joints examination for 
compensation purposes in August 2005, with the Veteran 
reporting use of a right knee brace and a cane, and limited, 
slow ambulation.  The examiner found full range of motion in 
each knee, but found pain and guarding in the right knee 
during extension between 40 degrees and zero degrees, worse 
with repeated motion, and with the Veteran only able to 
perform 75 percent of a full squat because of pain.  Some 
pain and crepitance was noted in the knees, but stability was 
good.  The examiner found no functional limitations of gait 
in standing or walking, and no callosities or shoe wear 
patterns to indicate abnormal weight bearing on ambulation.  
X-rays showed mild osteophyte formation about the right 
patellofemoral joint, and minimal osteophyte formation about 
the left patellofemoral joint, with no definite joint space 
narrowing of either knee.  Some mild anterior spurring was 
presented at the anterosuperior aspect of the left patella, 
and the left patella was somewhat rotated.  There was also an 
ossification noted just above the right tibial tuberosity, 
possibly representing a residual of previous Osgood 
Schlatter's disease.  The examiner assessed that the above-
noted conditions constituted mild degenerative changes with 
residuals of Osgood Schlatter's disease, bilaterally.  The 
examiner did not assess any causal association between the 
Veteran's knee disorders and any disorders of the neck or 
back, though he was admittedly not asked to address such an 
association.  

Pursuant to the Board's remand in May 2008, the Veteran was 
afforded an additional VA examination in May 2008, in order 
to address any secondary association - based on causation or 
aggravation - between the Veteran's service-connected 
bilateral knee disorders and right hip disorder, and his 
claimed arthritis of the lumbar spine and arthritis of the 
cervical spine.  The May 2008 examiner reviewed the claims 
file in detail, and duly noted the absence of any STRs 
showing lumbar or cervical spine conditions.  

Regarding the low back, the May 2008 examiner observed a 
history of intermittent mechanical low back strain, with 
first VA treatment in 2002 for low back pain, with X-rays 
then showing mild degenerative changes.  The examiner noted 
the absence of any history of significant gait disturbance, 
with the knee disorders observed to be Osgood Schlatter's 
disease, with mild degenerative arthropathy developed in 
later years.  The examiner also noted the absence of 
objective findings of right hip arthropathy, with X-rays 
normal, and concluded that the Veteran's previously assessed 
arthralgia of the right hip was thus essentially a right hip 
strain.  The examiner opined that it is not at least as 
likely as not that the Veteran's arthritis of the lumbar 
spine was caused or aggravated by his right or left knee 
disorders or any right hip disorder.

The May 2008 examiner also reviewed the Veteran's history of 
arthritis of the cervical spine, with noted onset of 
difficulties with the neck following an on-the-job injury in 
1996, with an MRI in April 2002 showing mildly to moderately 
narrowed neural foramina by marginal spurs at C3 through C7 
levels, and mild central stenosis by hypertrophy of the 
ligamenta flava at C7-T1.  The MRI showed the cervical spine 
to be otherwise normal.  The May 2008 examiner further noted 
that the 1996 injury had ended the Veteran's civilian career; 
he did not return to work, and took early retirement later 
that year.  The May 2008 examiner concluded that the origin 
and etiology of his cervical spine disability was this 1996 
injury.  The examiner noted the absence of medical evidence 
of any correlation between his bilateral knee, right hip, or 
low back disorders, and his claimed cervical spine disorder.  
The examiner found no such correlation, and accordingly 
opined that it is not at least as likely as not that the 
Veteran's arthritis of the cervical spine has been caused or 
aggravated by his left or right knee disorders, his right hip 
disorder, or his low back disorder.  

A careful review of the medical evidence of record  does not 
show any medical evidence to support a link based on 
causation or aggravation between the Veteran's left or right 
knee disorders or right hip disorder, and his arthritis of 
the lumbar spine or arthritis of the cervical spine, with a 
single exception.  The claims file does contain an undated 
letter from a private treating physician, S.P.R., submitted 
by the Veteran's authorized representative in support of his 
claim in November 2003, which states, in pertinent part, as 
follows:

Please be advised that [the Veteran] has severe 
osteoarthritis and degenerative joint disease of 
both knees that is a result of old injuries.  He 
also now has developed osteoarthritis in his hips 
and lumbar spine and this could be caused by and 
certainly aggravated by his difficulties with his 
knees.  

This opinion is notable for its apparently erroneous 
characterization of the Veteran's bilateral knee disorders.  
The weight of the medical evidence, including other private 
assessments as well as VA examination evaluations, is to the 
effect that the Veteran's knee disorders are, and have been, 
mild or moderate in severity, and have generally not been 
characterized as severe.  Other records have also been 
consistent in finding an absence of gait disturbance, without 
evidence of changes in weight bearing, including by 
inspection of callosities of the feet and wear on shoes.  The 
weight of the evidence, including particularly May 2008 VA 
medical opinion findings supported by the entire evidentiary 
record and its thorough review by that examiner, is against 
an association, based on causation or aggravation, between 
the Veteran's service-connected bilateral knee disorders and 
right hip disorder, and his claimed arthritis of the lumbar 
spine and arthritis of the cervical spine.  The weight of the 
evidence is also against there being a medical basis for a 
positive opinion of causation.  The May 2008 VA examiner 
notably concluded that he could find no medical evidence in 
support thereof.  

Dr. S.P.R. provided no medical basis or rationale for his 
opinion, and none is evident in the record.  Moreover, the 
opinion does not ultimately serve to support the Veteran's 
claims on the question of causation, because that physician 
used the equivocal term "could" to address the degree of 
possibility of the causal association.  This medical 
speculation is insufficient to support the claim.  Service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102.  See Bloom v. West, 
12 Vet. App. 185, 186-87 (1999) (physician's opinion that 
service experience "could have" precipitated disability 
found too speculative).  The Court has held that such 
statements indicate a possibility, but not a probability, of 
a nexus.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that veteran "may" have had 
pertinent symptoms also implied "may or may not" and was 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (physician's comment couched in terms of "may or 
may not" held to be speculative).

While it is true that S.P.R. used the non-speculative term 
"certainly" to describe the degree of association between 
the Veteran's knee disorders and his arthritis of the lumbar 
spine based on aggravation, the Board herein concludes, as 
addressed above, that the weight of the evidence is against 
that opinion and conclusion.  Rather, the weight of the 
evidence is against aggravation of the Veteran's arthritis of 
the lumbar spine or arthritis of the cervical spine by his 
service-connected bilateral knee disorders and right hip 
disorder.  As the May 2008 VA examiner cogently concluded, in 
effect, based on the absence of evidence in the record or 
upon examination of disability the knees or right hip of such 
severity or nature as would impact the lumbar or cervical 
spine, an association based on causation or aggravation is 
not shown.  The balance of the medical record, again, with 
the exception of the S.P.R. opinion, generally support these 
conclusions, and the contrary S.P.R. opinion on the question 
of aggravation of arthritis of the lumbar spine by service-
connected knee disorders is not supported either by any 
medical rationale of record or by any indicated evidence of 
record.  Again, S.P.R. failed to provide any explanation for 
that opinion.  

Again, the balance of the medical treatment records are 
generally in agreement with the findings upon the recent VA 
medical examinations in June 2004, August 2005, and May 2008, 
as reviewed above, including particularly those of the May 
2008 VA examiner to the effect that the Veteran's bilateral 
knee and right hip disorders are not, and have not been, 
impairing of gait or weight bearing so as to result in any 
impairment in the lumbar or cervical spine or to aggravate 
any impairment of the lumbar or cervical spine.  

Accordingly, weighing the evidence as a whole, the Board 
finds that the preponderance of the evidence is against the 
Veteran's service-connected bilateral knee disorders and 
right hip disorder having either caused or aggravated the 
Veteran's claimed arthritis of the lumbar spine or arthritis 
of the cervical spine.  38 C.F.R. § 3.310.  

The Board has duly considered the Veteran's statements in the 
course of appeal, as well as statements provided by his 
brothers, but these lay statements are not cognizable to 
address questions of medical causation or aggravation as 
presented in this case, because those questions are uniquely 
medical, and beyond the purview of lay knowledge.  Espiritu; 
cf. Jandreau.  

Because the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Claim for TDIU

The Veteran claims entitlement to a total disability rating 
based on unemployability due solely to service-connected 
disabilities (TDIU).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability it must be ratable at 60 percent or more, and 
if there are two or more disabilities at least one disability 
must be ratable at 40 percent or more and the combined rating 
must be at least 70 percent or more.  38 C.F.R. § 4.16(a).  A 
veteran's age is not for consideration in making the 
determination.  38 C.F.R. § 4.19.

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Factors to be considered are the Veteran's 
education, employment history and vocational attainment 
(without consideration of his advanced age or of the effects 
of non-service-connected disabilities).  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

In exceptional circumstances, even where the Veteran does not 
meet the schedular percentage requirements under 38 C.F.R. 
§ 4.16(a), TDIU may still be assigned on an extraschedular 
basis, upon a showing that the Veteran is unable to obtain or 
retain substantially gainful employment due to service-
connected disabilities. 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
However, where such an exceptional case is indicated, the 
Board is to refer the case to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration.  Id.  

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such 
cases, for individual disabilities, is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).

Medical evidence is generally required on questions of the 
degree of disability, although it is not true that a 
layperson can never provide competent evidence in this 
regard.  See Espiritu, Jandreau, and Robinson, discussed 
above. 

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in written submissions, as 
well as the written submissions of his brothers.  Although 
such symptoms as pain and fatigability may be to some degree 
inherently subjective, and while instances or periods of 
incapacity for functioning may be related by the lay 
observer, the Board looks to these lay statements as 
supported by more objective indicia of disability, including 
documentation of absence from work, observable limitations of 
functioning, tests and X-ray findings, and conclusions of 
medical treatment professionals and examiners.  

In this case, the Veteran is service connected only for 
Osgood Schlatter's disease of the right knee, status post 
arthropathy, rated 20 percent disabling; chondromalacia of 
the left knee with degenerative joint disease, rated at 0 
percent; and right hip arthralgia, rated at 10 percent.  This 
has resulted in a combined service-connected disability 
rating of 30 percent, effective from March 25, 2003.  See 
38 C.F.R. § 4.25.  Thus, the Veteran is not entitled to 
consideration of TDIU on a schedular basis due to his 
service-connected disorders.  38 C.F.R. § 4.16(a).

We now consider referral of the claim TDIU on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b), 4.16(b).  
However, there is no indication of special circumstances in 
this case that would remove it from the ambit of regular 
schedular considerations.  There is no suggestion of 
prolonged periods of hospitalization or marked interference 
with employment due to his service-connected bilateral knee 
disorders or right hip disorder, or other such considerations 
supported by the record to place the Veteran's service-
connected conditions in a status other than that represented 
or addressed by regular Rating Schedule standards, under 
which his disabilities are now evaluated.  Rather, with the 
exception of the single noted opinion by Dr. S.P.R., the 
balance of the medical evidence overwhelmingly shows limited 
impairment due to his service-connected disabilities, with 
more significant impairment instead attributed to his 
cervical spine disorder, service connection for which is 
herein denied.  

The Veteran's self-reported work history, while not 
documented in the record, also does not support the claim.  
Rather, this reported history is to the effect that the 
Veteran injured his cervical spine, as well as possibly his 
lumbar spine, in an on-the-job accident in 1996, and that as 
a result of this injury he ultimately took early retirement 
on the basis of that disability, and has not worked since 
that time.  There is no documentation of loss of work due to 
his service-connected disabilities.
 

The Board concludes, by the overwhelming weight of the 
evidence, that the Veteran does not have unemployability or 
marked interference with employment or other extraschedular 
impairment impacting employability due to his service-
connected disabilities, and hence referral for consideration 
of the TDIU claim on an extraschedular basis is not 
warranted.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The Board has reviewed the entire record and finds that for 
the entire claim period based on the claim including for TDIU 
received March 25, 2003, TDIU has not been and is not now 
warranted on an extraschedular basis, and the referral for 
consideration on an extraschedular basis has not been and is 
not warranted.  Thus, the Board concludes that entitlement to 
TDIU for a portion of the rating period, on the basis of 
staged entitlement, is not warranted.  38 C.F.R. §§ 3.321(b), 
4.16(b); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Service connection for arthritis of the lumbar spine, on a 
secondary basis, is denied.

Service connection for arthritis of the cervical spine, on a 
secondary basis, is denied. 

For the entire rating period on appeal, entitlement to TDIU 
is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


